Opinion by
Judge Lindsay:
The court did not err in refusing to permit appellant to prove facts conducing to show that he had reason to believe the minor to whom the liquor was sold to be over the age of twenty-one years. 6 Bush 400. Nor was it error to overrule the motion to exclude the testimony of the father as to the age of the minor. If such testimony was not competent, it would be impossible to prove the age of any one.
This court can not reverse for error of the court below in refusing to sustain a demurrer to' an indictment charging a person with a misdemeanor. Sec. 349, Crim. Code. It is unnecessary therefore to criticise the indictment in this case.
Judgment affirmed.